UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
DARNELL N. ANDERSON,                      )
                                          )
                        Petitioner,       )
                                          )
            v.                            ) Civil Action No. 17-0538 (RC)
                                          )
J.E. KREUGER, Warden,                     )
                                          )
                        Respondent.       )
_________________________________________ )

                                  MEMORANDUM OPINION

       Petitioner Darnell Anderson and four co-defendants (Obbie English, James Bates, Joseph

Jenkins, and Edward Warren) were tried in the Superior Court of the District of Columbia. See

Pet. ¶¶ 1, 4; Mem. in Support of Facts (“Pet’r Mem.”) at 1. Petitioner was convicted of first

degree murder while armed, among other offenses. Pet. ¶ 4. “[E]xcept that some of the

convictions merged and [were] vacated on remand,” the District of Columbia Court of Appeals

affirmed the convictions. See Jenkins v. United States, 113 A.3d 535, 539 (D.C. 2015), cert.

denied sub nom. Anderson v. United States, 136 S. Ct. 1507 (2016).

       This matter is before the Court on Petitioner’s petition for a writ of habeas corpus under

28 U.S.C. § 2254. Generally, Petitioner contends that the Superior Court erred when it denied

his motion to sever, id. ¶ 9(d); see Pet’r Mem. at 14-17, and that the Court of Appeals erred when

it “overlooked or misapprehended critical facts pertain[in]g to [his] severance issues,” Pet. ¶



                                                 1
11(a)(3); see Pet’r Mem. at 18-21. He asks this Court to vacate his conviction and sentence, and

to order a new trial. Pet. ¶ 12A.

       A District of Columbia prisoner “may challenge [his] conviction[] collaterally by filing a

motion in Superior Court pursuant to D.C. Code § 23-110, which has been described as ‘a

remedy analogous to 28 U.S.C. § 2255’ for attacking a federal conviction.” Hood v. Spaulding,

__ F. Sup. 3d __, __, 2017 WL 1232401, at *1 (D.D.C. Apr. 3, 2017) (quoting Blair-Bey v.

Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998)) (additional citation omitted). He “has no recourse

to a federal judicial forum unless the local remedy is ‘inadequate or ineffective to test the legality

of his detention.’” Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (per curiam) (quoting

D.C. Code § 23-110(g)); see Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009) (“Section

23-110(g)’s plain language makes clear that it only divests federal courts of jurisdiction to hear

habeas petitions by prisoners who could have raised viable claims pursuant to section 23-

110(a).”).

       It does not appear that Petitioner has filed a motion in the Superior Court under D.C.

Code § 23-110, yet he contends that this remedy is inadequate or ineffective. Pet’r Mem. at 17.

Petitioner notes that his conviction has been affirmed on direct appeal, see id. at 17-18, and the

Court of Appeals’ purported errors are not matters properly brought in the Superior Court, see id.

at 17, 22. Further, Petitioner asserts that “the filing of the D.C. Code [§] 23-110 [m]otion would

be ‘futile’ and that a ‘miscarriage of justice’ would occur should [this] Court fail to review the

issues that are now before it.” Id. at 22.

       “[I]t must be remembered that direct appeal is the primary avenue for review of a

conviction or sentence, and mere lack of success on that appeal does not pave the way for

                                                  2
collateral attack.” Garris, 794 F.2d at 727 (internal quotation marks, footnotes, and citations

omitted). In essence, Petitioner asks this federal district court to review the rulings of the District

of Columbia courts, and this Court has no authority to do so. Richardson v. District of Columbia

Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (“[F]ederal district courts lack

jurisdiction to review judicial decisions by state and District of Columbia courts.”); see 28

U.S.C. § 1257; D.C. Code § 11-721(a)(1).

       The Court will dismiss the petition for lack of subject matter jurisdiction. An Order

accompanies this Memorandum Opinion.




DATE: May 17, 2017                                     /s/
                                                       RUDOLPH CONTRERAS
                                                       United States District Judge




                                                  3